DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/2020 is being acknowledged and considered by the examiner.
Election/Restrictions
Applicant’s election of Group I, claims 1-14 in the reply filed on 8/24/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Newly claims 21-26 are added.

Newly submitted claims 21-26 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly added claims are different from the original claims such as the first work function metal layer has a first decreasing concentration of fluorine and also has a first increasing concentration of fluorine. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The Rejections
Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Pat. App. Pub. No. 2017/0110551).
Lee discloses, as seen in Figures 1A-2, a pre-deposition treatment with

    PNG
    media_image1.png
    284
    207
    media_image1.png
    Greyscale

(1); (8) forming a gate dielectric layer (162) over a semiconductor fin (154); 

soaking the first work function layer (108) in a first precursor, the first precursor comprising a passivation dopant, wherein the soaking the first work function layer (108) introduces the passivation dopant into the gate dielectric layer (162) and wherein the first work function layer (108) has the first thickness after the soaking the first work function layer (108); and 
forming a fill material (NO LABEL) over the first work function layer (108) (see Figures 1-4A); 
(2) wherein the passivation dopant is fluorine (see [0027], [0041], [0047]); 
(3) wherein the passivation dopant containing precursor is nitrogen trifluoride (see [0027], [0035], [0041]); 
(4) wherein the soaking the gate dielectric (162) is performed at a temperature of less than 600 °C (see [0027], [0035], [0041]); 
(5) wherein the soaking the gate dielectric (162) is performed at a temperature of between about 250 °C and about 350 °C (see [0032], [0035], [0041]); 
(6) wherein the nitrogen trifluoride is introduced at a flow rate of between about 1 liter per minute and about 1.8 liters per minute (see [0035], [0044]); 
(7) wherein the first work function layer (108) comprises titanium nitride (see [0018], [0027], [0032], [0036], [0040], [0041]); 
(9) wherein the soaking the first work function metal (108) comprises flowing the nitrogen trifluoride at a flow rate of between about 1 liter per minute and about 1.8 liters per minute (see [0027], [0035], [0041], [0044]); 
(10) wherein the soaking the first work function metal (108) comprises flowing nitrogen at a flow rate of between about 1 liter per minute and about 6 liters per minute (see [0027], [0035], [0041], [0044]); 
(11) wherein the soaking the first work function metal (108) is performed at a temperature of between about 250 °C and about 350 °C (see [0032], [0035], [0041], [0044]). 

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Pat. App. Pub. No. 2017/0110551) in view of Savent et al. (U.S. Pat. App. Pub. 2020/0098640).
Lee teaches all the claimed limitations except for wherein the soaking the first work function metal is performed at a pressure of less than about 1 torr; wherein the soaking the first work function metal is performed at a pressure of between about 0.4 torr and about 0.5 torr; wherein the soaking the first work function metal is performed for a time of between about 10 minutes and about 1 hour.  However, Savant discloses a gate stack treatment having (12) wherein the soaking the first work function metal is performed at a pressure of less than about 1 torr (see [0032], [0034], [0046], [0055]); (13) wherein the soaking the first work function metal is performed at a pressure of between about 0.4 torr and about 0.5 torr (see [0032], [0034], [0046], [0055]); (14) wherein the soaking the first work function metal is performed for a time of between about 10 minutes and about 1 hour (see [0032], [0034], [0046], [0047], [0055]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        November 14, 2021